DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed May 1, 2022 have been fully considered but they are not persuasive. 
Applicant argues – “…[T]he Applicant Respectfully requests that this requirement for a terminal disclaimer be held in abeyance until all other issues have been resolved and it is determined that a double patenting rejection is still proper.”
The USPTO does not have a specific procedure for holding the submission of a terminal disclaimer in abeyance. Applicant’s request is acknowledged.
Applicant argues – “So, in Nataraja, the switch device B sends a reverse ARP (RARP) to obtain the IP address associated with VM 1. The reverse ARP is  used  to  request the IP  address  of  VM1.”
According to Nataraja’s disclosure the alternative request sent is an “ARP request”. An ARP request is not a RARP request. For comparison consider Nataraja’s reference to GARP in paragraph 26. GARP is referenced as gratuitous ARP and GARP. It is clear that Nataraja is referencing ARP.
Applicant argues – “Thus, Nataraja does not disclose "sending an address resolution protocol (ARP) request packet to the VM according to the MAC address of the VM", as recited in claim 1.”
“So, in Nataraja, the reverse ARP packet is used to check the accuracy of IP address information. Thus, Nataraja does not disclose "the ARP request packet is used to probe the VM" and "determining that the VM has migrated based on the received ARP response packet", as recited in claim 1.” 
The language of “according to the MAC address of the VM”  is not as specific as applicant’s arguments assert. According to the MAC address would also include an IP address determined based on the MAC.
Nataraja indicates there is an alternative option where the request sent is an ARP request. An address resolution protocol request is not the same as a RARP request. In Nataraja’s description the request is an RARP “or ‘ARP request message’”. The rejection is based on an “ARP request message”.

Applicant argues – “Further, Jiang discloses "the embodiments do not rely on ARP messages to detect a host move and may detect host status in the presence of multicast and broadcast traffic" (Paragraph 0015 of Jiang) …”
Jiang also describes that the embodiments describes there includes an embodiment that uses ARP requests to determine whether hosts have moved. In paragraph 15, Jiang teaches “If a host is idle (e.g., no packet/ARP for a specified interval), the first hop router may send a probe message to the host to check if the host is alive.” Therefore Jiang is also capable of considering an ARP requests.
Applicant argues - “So, in Jiang, the ARP message is NOT used to detect a host move and may detect host status in the presence of multicast and broadcast traffic.” 
By applicant’s admission Jiang teaches "If the host is down, this information (probe message) may be used to identify a failure, or the status of down may indicate a move if the host is detected at another first hop router 18." It is clear that detecting a status down would also be interpreted as a host has moved.
Applicant argues – “Then, according to the ARP request, the physical switch 10 registers identification information in the FDB 110. Hyoudou does not disclose the physical switch 10 can receive a route that is a route to a VM.”
The FDB is a forwarding database implementing routing information would include identifiers used for routing packets. According to paragraphs 42-43, the forwarding information in FDB is used for determining packet transmission. “[0042] The switch unit 109 outputs a packet to the scheduling unit 107 and the scheduling unit 108 based on the attribute values of the ports, which are held by the switch unit 109 and the data stored in the FDB 110. [0043] The scheduling unit 107 determines a packet transmission schedule and outputs the packet to be transmitted to the port 103.” FDB also includes the port information, see paragraph 81, “For example, the FDB 110 illustrated in FIG. 17 is used. In FIG. 17, stored are a memory address, a VLAN ID, a MAC address, a port vector …” 
Applicant argues – “Thus, Hyoudou does not disclose " sending an address resolution protocol (ARP) request according to the MAC address of the VM, the ARP request packet is used to probe the VM", as recited in claim 7.” 
When an ARP request is made, a VM corresponding to the ARP request will respond. If there is no VM that corresponds to the ARP request there will not be a response. In essence the ARP acts as a “ping” to the particular VM which is effectively a probe.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 19-20 of U.S. Patent No. 10853127 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because omission of limitations, such as address resolution protocol (ARP) cache table and Ethernet Virtual Private Network (EVPN) network nodes, renders the present claims as a broader version.

Present application
US 10853127 B2
1. A method by a first device, comprising: 

obtaining, after a virtual machine (VM) is migrated from a second device to the first device, a media access control (MAC) address of the VM from a local interface; 


the ARP request packet is used to probe the VM (equivalent to searching)
5. The method according to claim 1, wherein the method further comprises: 
storing a correspondence between the MAC address of the VM and the local interface. (the stored entries of would include cache entries.)


sending an address resolution protocol (ARP) request packet to the VM according to the MAC address of the VM; 
receiving an ARP response packet from the VM; and 
determining that the VM has migrated based on the received ARP response packet.

1. A method for determining virtual machine (VM) migration, the method comprising: obtaining, by a first virtual extensible local area network tunnel end point (VTEP) device, a Media Access Control (MAC) address of a VM from a first interface, wherein the first interface is connected to an attachment circuit (AC);
searching, by the first VTEP device by using the MAC address of the VM as a keyword, an Address Resolution Protocol (ARP) cache table stored in the first VTEP device, and determining that the ARP cache table records that the VM accesses a second VTEP device; obtaining, by the first VTEP device, an Internet Protocol (IP) address of the VM according to the ARP cache table, and generating and sending an ARP unicast request packet by using the IP address as a destination IP address; 
receiving, by the first VTEP device from the first interface, an ARP response packet sent by the VM for the ARP unicast request packet; and 
in response to the received ARP response packet, determining, by the first VTEP device, that the VM is migrated.
2. The method according to claim 1, further comprising: advertising a route to the second device, the route is a route to the VM.

2. The method according to claim 1, further comprising: generating, by the first VTEP device, a host route of the VM based on the ARP unicast request packet or the ARP response packet, and synchronizing the host route of the VM to another VTEP device.
6. The method according to claim 1, wherein the method further comprises: 

updating an APR table locally stored by the first device, wherein the ARP table is used to store the correspondence between the MAC address of the VM and the local interface.
3. The method according to claim 1, wherein after the determining, by the first VTEP device, that the VM is migrated, the method further comprises: 
updating, by the first VTEP device based on an IP address of another VTEP accessed by the VM after migration, ARP cache entry information corresponding to the VM, and synchronizing the ARP cache entry information to the other VTEP device.
3. The method according to claim 1, wherein obtaining a media access control (MAC) address of the VM from a local interface comprises: obtaining the MAC address of the VM according to a packet obtained from the local interface. 4. The method according to claim 3, wherein the packet is a reverse address resolution protocol (RARP) packet sent by the VM; or the packet is a gratuitous ARP packet sent by the VM.
4. The method according to claim 1, wherein the obtaining, by the first VTEP device, a MAC address of the VM from a first interface comprises: obtaining, by the first VTEP device, the MAC address of the VM based on a Reverse Address Resolution Protocol (RARP) packet or a gratuitous ARP packet sent by the VM and received by the first interface.
21. The method according to claim 1, wherein the method is applied in an Ethernet virtual private network (EVPN), the EVPN comprises the first device and the second device.
5. The method according to claim 1, wherein the method is used in an Ethernet virtual private network (EVPN), the EVPN comprises the first VTEP device and the second VTEP device.
7. A method, by a second device, comprising: receiving a route sent by a first device, wherein the route is a route to a virtual machine (VM), 





the route comprises a media access control (MAC) address of the VM; 
sending an address resolution protocol (ARP) request to determine whether the VM is migrated, according to the MAC address of the VM, the ARP request packet is used to probe the VM; and in response to that the second device does not receive a response to the ARP request sent by the VM is received, determining that the VM has migrated.
8. The method according to claim 7, wherein before the sending the ARP request, the method further comprises: determining, according to the MAC address of the VM, that the second device comprises a record of the VM accessing the second device.
6. A method for determining virtual machine (VM) migration, the method comprising: receiving, by a second virtual extensible local area network tunnel end point (VTEP) device, Address Resolution Protocol (ARP) cache entry information corresponding to a VM and sent by a first VTEP device; determining, by the second VTEP device, that the ARP cache entry information records that the VM accesses the first VTEP device; determining, by the second VTEP device, that an ARP cache table stored in the second VTEP device records that the VM is a local host accessing the second VTEP device; obtaining, by the second VTEP device, an Internet Protocol (IP) address of the VM, and generating and sending an ARP unicast request packet by using the IP address as a destination IP address; and 
determining, by the second VTEP device, that the VM is migrated when the second VTEP device does not receive, within a predetermined time, an ARP response packet sent by the VM for the ARP unicast request packet.
9. The method according to claim 7, wherein after the determining that the VM has migrated, further comprising: deleting an ARP entry corresponding to the VM from an ARP table locally stored by the second device.
7. The method according to claim 6, wherein after the determining, by the second VTEP device, that the VM is migrated, the method further comprises: deleting, by the second VTEP device, an ARP cache entry corresponding to the VM from the ARP cache table stored in the second VTEP device.
10. The method according to claim 7, wherein after the determining that the VM has migrated, the method further comprises: withdrawing the route.
8. The method according to claim 6, wherein after the determining, by the second VTEP device, that the VM is migrated, the method further comprises: canceling, by the second VTEP device, a host route, pointing to the second VTEP device, of the VM, and sending control information to another VTEP device, wherein the control information is used to instruct the other VTEP device to cancel the host route, pointing to the second VTEP device, of the VM.
11. The method according to claim 7, wherein after the determining that the VM has migrated, further comprising: updating an ARP entry corresponding to the VM in an ARP table locally stored by the second device.
9. The method according to claim 6, wherein after the determining, by the second VTEP device, that the VM is migrated, the method further comprises: updating, by the second VTEP device by using the ARP cache entry information sent by the first VTEP device, the ARP cache entry corresponding to the VM in the ARP cache table stored in the second VTEP device.
22. The method according to claim 7, wherein the method is applied in an Ethernet virtual private network (EVPN), the EVPN comprises the first device and the second device.
10. The method according to claim 6, wherein the method is used in an Ethernet virtual private network (EVPN), the EVPN comprises the first VTEP device and the second VTEP device.
12. An apparatus, wherein the apparatus is located on a first device side, comprising: 



a non-transitory memory storing instructions; and a processor coupled to the non-transitory memory; wherein the instructions, when executed by the processor, cause the apparatus to: 

obtain, after a virtual machine (VM) is migrated from a second device to the first device, a media access control (MAC) address of the VM from a local interface; 








send an address resolution protocol (ARP) request packet to the VM according to the MAC address of the VM, the ARP request packet is used to probe the VM (equivalent to sending an ARP to the destination VM); 
receive an ARP response packet from the VM; and determine that the VM has migrated based on the received ARP response packet.
11. An apparatus for determining virtual machine (VM) migration, wherein the apparatus is located on a first virtual extensible local area network tunnel end point (VTEP) device side, and the apparatus comprising: a non-transitory memory storing instructions; and a processor coupled to the non-transitory memory; wherein the instructions, when executed by the processor, cause the apparatus to: 
obtain a Media Access Control (MAC) address of a VM from a first interface of the first VTEP device, wherein the first interface is connected to an attachment circuit (AC), search, by using the MAC address of the VM as a keyword, an Address Resolution Protocol (ARP) cache table stored in the first VTEP device, and determine that the ARP cache table records that the VM accesses a second VTEP device, obtain an Internet Protocol (IP) address of the VM according to the ARP cache table, and 
generate an ARP unicast request packet by using the IP address as a destination IP address; send the ARP unicast request packet, receive, from the first interface, an ARP response packet sent by the VM for the ARP unicast request packet, and in response to the received ARP response packet, determine that the VM is migrated.
13. The apparatus according to claim 12, wherein the instructions, when executed by the processor, further cause the apparatus to: 

advertise a route to the second device, the route is a route to the VM.
12. The apparatus according to claim 11, wherein the instructions, when executed by the processor, further cause the apparatus to: generate a host route of the VM based on the ARP unicast request packet or the ARP response packet, and synchronize the host route of the VM to another VTEP device.
16. The apparatus according to claim 12, wherein the instructions, when executed by the processor, further cause the apparatus to: update an APR table locally stored by the first device, wherein the ARP table is used to store the correspondence between the MAC address of the VM and the local interface.
13. The apparatus according to claim 11, wherein the instructions, when executed by the processor, further cause the apparatus to: after the determining that the VM is migrated, update, based on an IP address of a VTEP accessed by the VM after migration, ARP cache entry information corresponding to the VM, and synchronize the ARP cache entry information to the other VTEP device.
14. The apparatus according to claim 12, wherein the instructions, when executed by the processor, further cause the apparatus to: obtain the MAC address of the VM according to a packet obtained from the local interface. 15 The apparatus according to claim 14, wherein the packet is a reverse address resolution protocol (RARP) packet sent by the VM; or the packet is a gratuitous ARP packet sent by the VM.
14. The apparatus according to claim 11, wherein the instructions, when executed by the processor, further cause the apparatus to: obtain the MAC address of the VM based on a Reverse Address Resolution Protocol (RARP) packet or a gratuitous ARP packet sent by the VM and received by the first interface.
23. The apparatus according to claim 12, wherein the apparatus is applied in an Ethernet virtual private network (EVPN), the EVPN comprises the first device and the second device.
15. The apparatus according to claim 11, wherein the apparatus is used in an Ethernet virtual private network (EVPN), the EVPN comprises the first VTEP device and the second VTEP device.
17. An apparatus, wherein the apparatus is located on a second device side, and the apparatus comprises: 
a non-transitory memory storing instructions; and a processor coupled to the non-transitory memory; 
wherein the instructions, when executed by the processor, cause the apparatus to be configured to: 

18. The method according to claim 17, wherein the instructions, when executed by the processor, further cause the apparatus to be configured to: determine, according to the MAC address of the VM, that the second device comprises a record of the VM accessing the second device.



receive a route sent by a first device, wherein the route is a route to a virtual machine (VM), the route comprises a media access control (MAC) address of the VM; 
send an address resolution protocol (ARP) request to determine whether the VM is migrated, according to the MAC address of the VM, the ARP request packet is used to probe the VM (equivalent to sending the ARP to a destination VM); and
in response to that the second device does not receive a response to the ARP request sent by the VM is received, determine that the VM has migrated.
16. An apparatus for determining virtual machine (VM) migration, wherein the apparatus is located on a second virtual extensible local area network tunnel end point (VTEP) device side, and the apparatus comprises: a non-transitory memory storing instructions; and a processor coupled to the non-transitory memory; wherein the instructions, when executed by the processor, cause the apparatus to be configured to: 
receive Address Resolution Protocol (ARP) cache entry information that is corresponding to the VM and that is sent by a first VTEP device; determine that the ARP cache entry information records that the VM accesses the first VTEP device, and determine that an ARP cache table stored in the second VTEP device records that the VM is a local host accessing the second VTEP device; 
obtain an Internet Protocol (IP) address of the VM, and generate an ARP unicast request packet by using the IP address as a destination IP address; 
send the ARP unicast request packet; and when the apparatus does not receive, within a predetermined time, 
an ARP response packet sent by the VM for the ARP unicast request packet, determine that the VM is migrated.
19. The apparatus according to claim 17, wherein the instructions, when executed by the processor, further cause the apparatus to be configured to: 
after the determining that the VM has migrated, delete an ARP entry corresponding to the VM from an ARP table locally stored by the second device.
17. The apparatus according to claim 16, wherein the instructions, when executed by the processor, further cause the apparatus to be configured to: 
after the determining that the VM is migrated, delete an ARP entry corresponding to the VM from the ARP table stored in the second VTEP device.

18. The apparatus according to claim 16, wherein the instructions, when executed by the processor, further cause the apparatus to be configured to: after the determining that the VM is migrated, cancel a host route, pointing to the second VTEP device, of the VM, and send control information to another VTEP device, wherein the control information is used to instruct the another VTEP device to cancel the host route, pointing to the second VTEP device, of the VM; and send the control information to the another VTEP device.
20. The method according to claim 17, wherein the instructions, when executed by the processor, further cause the apparatus to be configured to: 
after the determining that the VM has migrated, update an ARP entry corresponding to the VM in an ARP table locally stored by the second device.
19. The apparatus according to claim 16, wherein the instructions, when executed by the processor, further cause the apparatus to be configured to: after the determining that the VM is migrated, update, by using the ARP cache entry information sent by the first VTEP device, the ARP cache entry that is corresponding to the VM in the ARP cache table stored in the second VTEP device.
24. The apparatus according to claim 17, wherein the apparatus is applied in an Ethernet virtual private network (EVPN), the EVPN comprises the first device and the second device.
20. The apparatus according to claim 16, wherein the apparatus is used in an Ethernet virtual private network (EVPN), the EVPN comprises the first VTEP device and the second VTEP device.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, 12 and 17 recite an intended use of the “address resolution protocol” or ARP request, see “to probe the VM”. As recited the ARP request does not actually perform “prob[ing]” in  the claim language. Further clarification is required. Dependent claims 2-6, 8-11, 13-16 and 18-30 incorporate language attributed to “intended use”. Therefore claims 2-6, 8-11, 13-16, 18-30 are rejected on the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6,  12-16, 25 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Nataraja et al., US 20140064104 A1 (hereafter referred to Nataraja) in view of Jiang et al., US 20160173356 A1 (hereafter referred to as Jiang).
A.	Regarding claims 1 and 12, Nataraja teaches an apparatus (p. 21, “For simplicity, the switch device in FIG. 2 is shown at reference numeral 106, though it should be appreciated that the switch device 106 may be any of the switch devices in the network 100.”), wherein the apparatus is located on a first device side (located on the Switch B side, p. 25, “…VM 1 may migrate from server A on rack 1 to server B on rack 2. When VM 1 migrates to server B, it retains its context identifier information, but switch device B, which manages server B, may not have this context identifier information stored in its routing table.”), comprising:
 a non-transitory memory storing instructions; and a processor coupled to the non-transitory memory (p. 22, “The memory 208 stores software instructions for the routing table update process logic 210.”); wherein the instructions, when executed by the processor (p. 21, “The processor 206 is, for example, a microprocessor or microcontroller that is configured to execute program logic instructions (i.e., software) for carrying out various operations and tasks of the switch device 106, as described herein.”), cause the apparatus to: 
obtain, after a virtual machine (VM) is migrated from a second device to the first device (p. 19, “That is, in FIG. 1, when VM 1 migrates from server A to server B, VM 1 still retains context information (e.g., the IP address, and MAC address) that was originally assigned to it when VM 1 joined the network 100.”), a media access control (MAC) address of the VM from a local interface (p.19, “However, when VM 1 migrates to server B, switch device B, which manages server B, may not have access to this context identifier information, though switch device B can still learn the MAC address of VM 1 by performing the MAC address learning techniques described above.” Learning process described as p. 16, “Switch device A evaluates the packet to determine the source MAC address and the destination MAC address. The source MAC address and the port on which the packet was received is stored in a database ("routing table database" or "routing table") of switch device A.”); 
send an address resolution protocol (ARP) request packet to the VM according to the MAC address of the VM (p. 27, “Instead, switch device B can obtain the IP address associated with VM 1 by, for example, triggering a request message to be sent to VM 1 that instructs VM 1 to send its IP address information to switch device B. This request message is typically called a reverse ARP (e.g., "RARE" or "ARP request message").”);
 receive an ARP response packet from the VM (p. 27, “In response to receiving the request message, VM 1 will send a response message (e.g., an ARP response message) that contains the IP address associated with VM 1.”); and
determine that the VM location updates based on the received ARP response packet (p. 21, “For example, the processor 206 is configured to execute routing table update process logic 210 to update a routing table database 212 with context identifier information of newly migrated virtual machines.” The migration is determined by performing updates to the routing table. See p.  27, “These techniques allow switch device B to obtain the IP address associated with VM 1. It should be appreciated that these techniques may be used to obtain the IP address of any network device by any switch device in the network 100.” Also see p. 40, “This MAC-to-IP binding information for VM 2 and VM N may have been obtained, for example, from a routing table update (as described above) sent by switch device A to switch device B after switch device A determined the IP addresses of VM 2 and VM N.”).  Nataraja does not specifically teach determine the VM has migrated based on the received ARP response packet. However, in the same field of endeavor, Jiang teaches determine the VM has migrated based on the received ARP response packet (p. 37, “If the host is down, this information may be used to identify a failure, or the status of down may indicate a move if the host is detected at another first hop router 18. Thus, the host status detection described herein may be used to detect host migration across network sites (e.g., move-out detection in data center interconnects).”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nataraja to substitute determination of migration from Jiang for the updating routing information from Nataraja to further facilitate determination of vm migration based on stored indication of the virtual machine and thereby enhancing interpreting the information from ARP requests and responses.
B.	Regarding dependent claims 2 and 13, Nataraja-Jiang teaches the apparatus according to claim 12, wherein the instructions, when executed by the processor, further cause the apparatus to: advertise a route to the second device, the route is a route to the VM (Nataraja, p. 16, “Switch device A evaluates the packet to determine the source MAC address and the destination MAC address. The source MAC address and the port on which the packet was received is stored in a database ("routing table database" or "routing table") of switch device A.” See also p. 28, “Specifically, FIG. 3 shows an example of exchanges between VM 1 and switch device B to update the routing table of switch device B.”).
C.	Regarding dependent claims 3 and 14, Nataraja-Jiang teaches the apparatus according to claim 12, wherein the instructions, when executed by the processor, further cause the apparatus to: obtain the MAC address of the VM according to a packet obtained from the local interface (Nataraja, p. 27, “In the course of receiving the packet 114, switch device B can store the MAC address (listed as the source MAC address in the packet 114) and the port on which the packet 114 was received in order to identify VM 1. As stated above, however, switch device B cannot determine the IP address associated with VM 1 by using only these learning techniques.”).  
D.	Regarding dependent claims 4 and 15, Nataraja - Jiang  teaches the apparatus according to claim 14, wherein the packet is a reverse address resolution protocol (RARP) packet sent by the VM (Nataraja, p. 27, “This request message is typically called a reverse ARP (e.g., "RARE" or "ARP request message").”); or the packet is a gratuitous ARP packet sent by the VM (p. 26, “An existing solution for updating the routing table of switch device B involves VM 1 sending a message to switch device B announcing its presence on server B. One such message is a gratuitous address resolution protocol (ARP) or GARP message to switch device B. The GARP message includes the context identifier information of VM 1 and allows switch device B to map the MAC address associated with VM 1 to the IP address associated with VM 1.”).  
E.	Regarding dependent claim 5, Nataraja-Jiang teaches the method according to claim 1, wherein the method further comprises: storing a correspondence between the MAC address of the VM and the local interface (Nataraja, p. 16, “The source MAC address and the port on which the packet was received is stored in a database ("routing table database" or "routing table") of switch device A.”)  
F	Regarding dependent claims 6 and 16, Nataraja-Jiang teaches the apparatus according to claim 12, wherein the instructions, when executed by the processor, further cause the apparatus to: update an APR table locally stored by the first device (Nataraja, p. 16, “Switch device A evaluates the packet to determine the source MAC address and the destination MAC address. The source MAC address and the port on which the packet was received is stored in a database ("routing table database" or "routing table") of switch device A.”), wherein the ARP table is used to store the correspondence between the MAC address of the VM and the local interface (Nataraja, p. 16, “Switch device A evaluates the packet to determine the source MAC address and the destination MAC address. The source MAC address and the port on which the packet was received is stored in a database ("routing table database" or "routing table") of switch device A.”).  
G.	Regarding dependent claims 25 and 29, the apparatus according to claim 12, wherein the instructions, when executed by the processor, further cause the apparatus to: before the sending the ARP request packet to the VM according to the MAC address of the VM (Nataraja, p. 19, “That is, in FIG. 1, when VM 1 migrates from server A to server B, VM 1 still retains context information (e.g., the IP address, and MAC address) that was originally assigned to it when VM 1 joined the network 100.” And p. 20, “Switch device B cannot simply evaluate the packet itself to obtain the IP address associated with VM 1, since switch device B is a layer 2 switch device.”), perceive according to a same MAC address already learned from the second device, that the VM is unknown (Nataraja, p. 20, “Switch device B cannot simply evaluate the packet itself to obtain the IP address associated with VM 1, since switch device B is a layer 2 switch device. Additionally, the IP address information in the packet itself may be a spoofed or fake IP address ...”). Nataraja does not specifically teach of the VM migrated. However, in the same field of endeavor, Jiang determines the VM is migrated (p. 37, “If the host is down, this information may be used to identify a failure, or the status of down may indicate a move if the host is detected at another first hop router 18. Thus, the host status detection described herein may be used to detect host migration across network sites (e.g., move-out detection in data center interconnects).”). For motivation for combination see claim 1, above. 

Claim 7-11, 17-20, 27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Hyoudou et al., (hereafter referred to as Hyoudou) in Jiang.
A.	Regarding claims 7 and 17, Hyoudou teaches an apparatus, wherein the apparatus is located on a second device side (p. 77, “For example, in the system illustrated in FIG. 15, a physical server is coupled with each of the port 111, port 222, and port 333 of the physical switch 10.”), and the apparatus comprises: 
a non-transitory memory storing instructions (p. 95, “A program causing a computer to perform the above processing may be created. The program may be stored in a computer readable storage medium or storage device, such as a flexible disk, a CD-ROM, a magneto-optical disk, a semiconductor memory, or a hard disk.”); and a processor coupled to the non-transitory memory; wherein the instructions, when executed by the processor (p. 34, “The physical switch 10 includes … The processing unit 112 may include a processor or a central processing unit (CPU).”), cause the apparatus to be configured to: 
receive a route sent by a first device, wherein the route is a route to a virtual machine (VM), the route comprises a media access control (MAC) address of the VM (p. 55, “The physical server 1000 activates the VM 1001 using a VM image or the like (FIG. 10: operation S1). After that, the VM 1001 transmits an ARP request to the physical switch 10 (operation S3).” See p. 57, “For example, the extraction unit 1120 registers identification information of the port having received the ARP request and the transmission source MAC address included in the ARP request in association with each other in the FDB 110.”); 
send an address resolution protocol (ARP) request to determine whether the VM is migrated (p. 60, “In response to this, the creation unit 1123 reads information which is used for creating the confirmation packet from the profile DB 51 and creates a confirmation packet in a format of an ARP request (FIG. 11: operation S21). The creation unit 1123 transmits the confirmation packet to the port coupled to a physical server which executes the VM in a transmission source of the ARP request received at operation S5, for example, the VM 1001, for example, the physical server 1000 (operation S23).”); and
in response to that the second device does not receive a response to the ARP request sent by the VM is received (p. 62, “On the other hand, when the response packet for the confirmation packet is not received (operation S25: No route), the determination unit 1121 determines if the confirmation packet is transmitted for a certain number of times, for example, 3 times (operation S27).” The ARP is repeating 3 more times. “On the other hand, when transmission is performed for the certain number of times (operation S27: Yes route), the determination unit 1121 sets the state of the profile entry for the VM 1001 of the profile DB 51 as "SUSPEND" (operation S29).”), determine that the VM has suspended (p. 45, “When the state is "SUSPEND", the VM which is executed by the physical server coupled with the port is stopped.”).  Hyoudou does not specifically teach suspended is migrated. However, in the same field of endeavor, Jiang teaches suspended state is migrated (p. 37, “If the host is down, this information may be used to identify a failure, or the status of down may indicate a move if the host is detected at another first hop router 18. Thus, the host status detection described herein may be used to detect host migration across network sites (e.g., move-out detection in data center interconnects).”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute detecting migration from Jiang for the detecting suspending from Hyoudou to further facilitate determination of vm migration based on stored status information of the virtual machine and thereby enhance interpreting the information from ARP requests and responses.
B.	Regarding dependent claims 8 and 18, Hyoudou-Jiang teaches the method according to claim 17, wherein the instructions, when executed by the processor, further cause the apparatus to be configured to: determine, according to the MAC address of the VM, that the second device comprises a record of the VM accessing the second device (Hyoudou, p. 29-“For example, the physical switch may use the VM's identifier within the received packets transmitted from the VM. The VM's identifier may include a MAC address, for example. When the physical switch detects a new VM in the first time or detects the VM, which has been detected already, on another port which is different from the port in which the VM has been detected before, the switch determines the new VM is created in or the VM moves to the server coupled to another port.”).  
C.	Regarding dependent claims 9 and 19, Hyoudou-Jiang teaches the apparatus according to claim 17, wherein the instructions, when executed by the processor, further cause the apparatus to be configured to: after the determining that the VM has migrated, delete an ARP entry corresponding to the VM from an ARP table locally stored by the second device (Hyoudou, p. 81-“The FDB has a function to delete an entry of the MAC address in which communications are not performed for a certain period of time. The determination processing may be executed using this function. FIG. 17 illustrates an example of data in a FDB. For example, the FDB 110 illustrated in FIG. 17 is used. In FIG. 17, stored are a memory address, a VLAN ID, a MAC address, a port vector, a value indicating a time period until a timer times out, a remaining number of times, and information on a state of a confirmation packet.”).  
D.	Regarding dependent claim 10, Hyoudou-Jiang teaches the method according to claim 7, wherein after determining that the VM has migrated, the method further comprising: withdrawing the route (Hyoudou, p. 81-“The FDB has a function to delete an entry of the MAC address in which communications are not performed for a certain period of time. The determination processing may be executed using this function. FIG. 17 illustrates an example of data in a FDB. For example, the FDB 110 illustrated in FIG. 17 is used. In FIG. 17, stored are a memory address, a VLAN ID, a MAC address, a port vector, a value indicating a time period until a timer times out, a remaining number of times, and information on a state of a confirmation packet.”).
E.	Regarding dependent claims 11 and 20, the method according to claim 17, wherein the instructions, when executed by the processor, further cause the apparatus to be configured to: after the determining that the VM has migrated, update an ARP entry corresponding to the VM in an ARP table locally stored by the second device (Hyoudou, p. 62-“On the other hand, when transmission is performed for the certain number of times (operation S27: Yes route), the determination unit 1121 sets the state of the profile entry for the VM 1001 of the profile DB 51 as "SUSPEND" (operation S29).” See p. 81, “FIG. 17 illustrates an example of data in a FDB. For example, the FDB 110 illustrated in FIG. 17 is used. In FIG. 17, stored are a memory address, a VLAN ID, a MAC address, a port vector, a value indicating a time period until a timer times out, a remaining number of times, and information on a state of a confirmation packet.”).  
F.	Regarding dependent claims 27 and 30, the apparatus according to claims 7 and 17, wherein the instructions, when executed by the processor, further cause the apparatus to be configured to: before the sending the ARP request according to the MAC address of the VM (, perceive according to the route reached the VM, that the VM is migrated (Hyoudou, p. 29-“For example, the physical switch may use the VM's identifier within the received packets transmitted from the VM. The VM's identifier may include a MAC address, for example. When the physical switch detects a new VM in the first time or detects the VM, which has been detected already, on another port which is different from the port in which the VM has been detected before, the switch determines the new VM is created in or the VM moves to the server coupled to another port.”).

Claims 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nataraja and Jiang as applied to claims 1 and 12 above, and further in view of Nainar et al., US 20180013674 A1 (hereafter referred to as Nainar).
Regarding dependent claims 21 and 23, Nataraja-Jiang teaches the apparatus according to claims 1 and 12, as cited above. However, Nataraja-Jiang does not specifically teach wherein the apparatus is applied in an Ethernet virtual private network (EVPN), the EVPN comprises the first device and the second device.  However, in the same field of endeavor, Nainar teaches teach wherein the apparatus is applied in an Ethernet virtual private network (EVPN), the EVPN comprises the first device and the second device (See p. 37, “Aspects of the embodiments are directed to an NVE that is configured to receive the ND/ARP request message from the requesting VM. The NVE can look up a BGP table for the destination address (hardware address or MAC address) information for the destination VM. The NVE can create a reply, and send the reply message to the VM.” P. 47, “An L2 NVE implements Ethernet LAN emulation, an Ethernet based multipoint service similar to an IETF VPLS, or EVPN service, where the Tenant Systems appear to be interconnected by a LAN environment over an L3 overlay.” There are multiple sites 204, 214, 224, see Figure 2B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify Nataraja-Jiang to substitute EVPN from Nainar to integrate into multitenant environments and thereby reduce the flooding in EVPN networks and improve network performance.

Claims 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyoudou and Jiang as applied to claims 7 and 17 above, and further in view of Nainar.
Regarding dependent claims 22 and  24, Hyoudou-Jiang teaches the apparatus according to claims 7 and 17, as cited above. Hyoudou-Jiang does not specifically teach wherein the apparatus is applied in an Ethernet virtual private network (EVPN), the EVPN comprises the first device and the second device.  However, in the same field of endeavor, Nainar teaches wherein the apparatus is applied in an Ethernet virtual private network (EVPN), the EVPN comprises the first device and the second device (See p. 37, “Aspects of the embodiments are directed to an NVE that is configured to receive the ND/ARP request message from the requesting VM. The NVE can look up a BGP table for the destination address (hardware address or MAC address) information for the destination VM. The NVE can create a reply, and send the reply message to the VM.” P. 47, “An L2 NVE implements Ethernet LAN emulation, an Ethernet based multipoint service similar to an IETF VPLS, or EVPN service, where the Tenant Systems appear to be interconnected by a LAN environment over an L3 overlay.” There are multiple sites 204, 214, 224, see Figure 2B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify Hyoudou-Jiang to substitute EVPN from Nainar to integrate into multitenant environments and thereby reduce the flooding in EVPN networks and improve network performance.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nataraja and Jiang as applied to claim 1 above, and further in view of Garrett et al., “Direct ARP” (hereafter referred to as Garrett).
Regarding dependent claim 26, Nataraja-Jiang teaches the method according to claim 1, as cited above. Nataraja does not specifically teach wherein the ARP request packet is an ARP request packet that uses an Internet Protocol (IP) address of the VM as a target IP address. However, in the same field of endeavor, Garrett teaches wherein the ARP request packet is an ARP request packet that uses an Internet Protocol (IP) address of the VM as a target IP address (p. 6, “A host that implements Directed ARP procedures uses normal procedures to process received ARP Requests. That is, if the Target IP address is the host’s address, the host uses normal procedures to respond to the ARP Request.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nataraja-Jiang to substitute direct ARP request from Garrett for ARP request from Nataraja-Jiang to enable direct resolution of ARP requests at host. 

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyoudou and Jiang as applied to claim 7 above, and further in view of  Garrett.
Regarding dependent claim 28, Hyoudou-Jiang does not specifically teach the method according to claim 7, as cited above. Hyoudou-Jiang does not specifically teach wherein the ARP request packet is an ARP request packet that uses an Internet Protocol (IP) address of the VM as a target IP address. However, in the same field of endeavor, Garrett teaches wherein the ARP request packet is an ARP request packet that uses an Internet Protocol (IP) address of the VM as a target IP address (p. 6, “A host that implements Directed ARP procedures uses normal procedures to process received ARP Requests. That is, if the Target IP address is the host’s address, the host uses normal procedures to respond to the ARP Request.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hyoudou-Jiang to substitute direct ARP request from Garrett for ARP request from Hyoudou-Jiang to enable direct resolution of ARP requests at host. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/Primary Examiner, Art Unit 2452